     Case 1:20-cv-00736-NONE-SKO Document 12 Filed 10/05/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COREY WILLIAMS,                                   No. 1:20-cv-00736-NONE-SKO (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATION
                                                        TO GRANT RESPONDENT’S MOTION
13           v.                                         TO DISMISS
14                                                      [Doc. 11]
      CIOLLI, Warden,
15                                                      [FOURTEEN DAY DEADLINE]
                         Respondent.
16

17

18          Petitioner is a former federal prisoner proceeding pro se with a petition for writ of habeas

19   corpus pursuant to 28 U.S.C. § 2241.

20          On May 27, 2020, Petitioner filed a petition for writ of habeas corpus in this Court. (Doc.

21   1.) On June 2, 2020, the Court issued an order directing Respondent to file a response to the

22   petition. (Doc. 4.) On September 28, 2020, Respondent filed a motion to dismiss the petition as

23   moot insofar as Petitioner has been granted the relief he sought and released from custody. (Doc.

24   11.) For reasons discussed below, the Court recommends that the motion be GRANTED and the

25   petition be DISMISSED.

26                                             DISCUSSION

27          Petitioner filed the instant petition challenging the life sentence imposed on July 10, 2001,

28   by the United States District Court for the Southern District of Illinois. See United States v.
                                                        1
     Case 1:20-cv-00736-NONE-SKO Document 12 Filed 10/05/20 Page 2 of 3

 1   Williams, Case No. 4:00-cr-40065-JPG-1. Petitioner brought the same challenges to his sentence

 2   in the Illinois District Court that he brings here. On August 13, 2020, the Illinois District Court

 3   granted Petitioner’s request for reduction of his criminal sentence pursuant to the First Step Act of

 4   2018. (Doc. 11-1 at 16.) Petitioner’s sentence was reduced to time served. (Doc. 11-1 at 21.) On

 5   August 28, 2020, Petitioner was released from custody. (Doc. 11-1 at 39.) Petitioner is no longer

 6   a Bureau of Prisons inmate and is no longer in the custody of the United States.

 7          The case or controversy requirement of Article III of the Federal Constitution deprives the

 8   Court of jurisdiction to hear moot cases. Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70

 9   (1983); NAACP., Western Region v. City of Richmond, 743 F.2d 1346, 1352 (9th Cir. 1984). A

10   case becomes moot if the “the issues presented are no longer ‘live’ or the parties lack a legally

11   cognizable interest in the outcome.” Murphy v. Hunt, 455 U.S. 478, 481 (1984). The Federal

12   Court is “without power to decide questions that cannot affect the rights of the litigants before

13   them.” North Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam) (quoting Aetna Life Ins.

14   Co. v. Hayworth, 300 U.S. 227, 240-241 (1937)). When a prisoner is released from custody, any

15   habeas petition challenging continued detention becomes moot. Fender v. U.S. Bureau of Prisons,

16   846 F.2d 550, 555 (9th Cir.1988).

17          Because Petitioner has been granted the relief he sought and is no longer in custody, the

18   petition is now moot.

19                                        RECOMMENDATION

20          The Court HEREBY RECOMMENDS that Respondent’s motion to dismiss be
21   GRANTED and the petition for writ of habeas corpus be DISMISSED.

22          This Findings and Recommendation is submitted to the assigned District Judge pursuant

23   to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of Practice for the

24   United States District Court, Eastern District of California. Within fourteen (14) days after

25   service of the proposed Findings and Recommendation, any party may file written objections

26   with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
27   and Recommendation.” Replies to any objections may be filed within ten (10) days after date of

28   service of the objections. The Court will then review the Magistrate Judge’s ruling pursuant to 28
                                                        2
     Case 1:20-cv-00736-NONE-SKO Document 12 Filed 10/05/20 Page 3 of 3

 1   U.S.C. § 636 (b)(1)(C). The parties are advised that failure to file objections within the specified

 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 3   (9th Cir. 1991).

 4
     IT IS SO ORDERED.
 5

 6   Dated:    October 2, 2020                                    /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
